Cite as: 574 U. S. ____ (2014)             1

                   Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
             STEPHEN MORELAND REDD v.

              KEVIN CHAPPELL, WARDEN

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

             No. 14–6264. Decided December 1, 2014


   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR, with whom JUSTICE
BREYER joins, respecting the denial of certiorari.
   Seventeen years after petitioner was first sentenced to
death, and more than four years after his conviction and
sentence were affirmed on direct appeal, petitioner has not
received counsel to represent him in his state habeas
corpus proceedings—counsel to which he is entitled as a
matter of state law. See Cal. Govt. Code Ann. §68662
(West 2009). He has suffered this delay notwithstanding
the California Supreme Court’s observation that “[i]deally,
the appointment of habeas corpus counsel should occur
shortly after an indigent defendant’s judgment of death,”
In re Morgan, 50 Cal. 4th 932, 937, 237 P.3d 993, 996
(2010), and our own general exhortation that “[f]inality is
essential to both the retributive and the deterrent func-
tions of criminal law,” Calderon v. Thompson, 523 U.S.
538, 555 (1998). At the same time, the California Su-
preme Court refuses to consider capital inmates’ pro se
submissions relating to matters for which they have a
continuing right to representation. See In re Barnett, 31
Cal. 4th 466, 476–477, 73 P.3d 1106, 1113–1114 (2003).
Petitioner therefore remains in limbo: To raise any claims
challenging his conviction and sentence in state habeas
proceedings, he must either waive his right to counsel or
continue to wait for counsel to be finally appointed.
   Although these circumstances are undoubtedly trou-
bling, I vote to deny the petition for certiorari because it is
2                   REDD v. CHAPPELL

                  Statement of SOTOMAYOR, J.

not clear that petitioner has been denied all access to the
courts. In fact, a number of alternative avenues may
remain open to him. He may, for example, seek appoint-
ment of counsel for his federal habeas proceedings. See 18
U.S. C. §3599(a)(2). And he may argue that he should not
be required to exhaust any claims that he might otherwise
bring in state habeas proceedings, as “circumstances exist
that render [the state corrective] process ineffective to
protect” his rights. 28 U.S. C. §2254(b)(1)(B)(ii). More-
over, petitioner might seek to bring a 42 U.S. C. §1983
suit contending that the State’s failure to provide him
with the counsel to which he is entitled violates the Due
Process Clause. Our denial of certiorari reflects in no way
on the merits of these possible arguments. Finally, I also
note that the State represents that state habeas counsel
will be appointed for petitioner “[i]n due course”—by
which I hope it means, soon. See Brief in Opposition 6.